Exhibit 10.46

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.
2005 STOCK OPTION PLAN

INCENTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into as of May 4, 2005 (the “Date of Grant”) between
Expeditors International of Washington, Inc., a Washington corporation (the
“Company”), and                                 (the “Optionee”).

WHEREAS, the Company has approved and adopted the 2005 Stock Option Plan (the
“Plan”), pursuant to which the Board of Directors is authorized to grant to
employees of the Company and its subsidiaries and affiliates stock options to
purchase common stock, $.01 par value, of the Company (the “Common Stock”);

WHEREAS, the Plan provides for the granting of stock options that either (i) are
intended to qualify as “Incentive Stock Options” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) do
not qualify under Section 422 of the Code (“Non-Qualified Stock Options”);

WHEREAS, on May 4, 2005 (the “Date of Grant”) the Company authorized the grant
to the Optionee of an Incentive Stock Option to purchase
                            shares of Common Stock (the “Option”);

NOW, THEREFORE, the Company hereby grants to Optionee the option to purchase,
upon the terms and conditions set forth herein and in the Plan,
                           shares of Common Stock.

1.             Exercise Price. The exercise price for the Option shall be $48.89
per share.

2.             Limitation on the Number of Shares. The tax treatment set forth
in Section 422 of the Code is subject to certain limitations. These limitations,
which are described in Section 5(a) of the Plan and are based upon the Code,
generally limit the number of shares that will qualify under Section 422 in any
given calendar year. Under Section 5(a) any portion of an Option that exceeds
the annual limit shall be a “Non-Qualified Stock Option.” The Company can make
no representation that any of this Option will actually qualify under Section
422 when exercised.


--------------------------------------------------------------------------------


3.             Vesting Schedule.

 

Portion of Total Option

 

Vesting Date

 

Which Will Be Exercisable

 

May 4, 2008

 

50

%

May 4, 2009

 

75

%

May 4, 2010

 

100

%

Upon any Change in Control of the Company, as defined in the Plan, the Option
shall accelerate and become fully vested and exercisable in accordance with
Section 5(n) of the Plan.

4.             Option Not Transferable. This Option may not be trans­ferred,
assigned, pledged or hypothecated in any manner (whether by operation of law or
otherwise) other than by will or by the laws of descent and distribution, and
shall not be subject to execution, attachment or similar process. Should any of
the foregoing occur, Section 4 of the Plan provides that this Option shall
terminate and become null and void.

5.             Investment Intent. By accepting this Option, Optionee represents
and agrees for himself, and all persons who acquire rights in this Option in
accordance with the Plan through Optionee, that none of the shares of Common
Stock purchased upon exercise of this Option will be distributed in violation of
applicable federal and state laws and regulations, and Optionee shall furnish
evidence satisfactory to the Company (including a written and signed
representation letter and a consent to be bound by all transfer restrictions
imposed by applicable law, legend condition, or otherwise) to that effect, prior
to delivery of the purchased shares of Common Stock.

6.             Termination of Option. A vested Option shall terminate, to the
extent not previously exercised, upon the occurrence of the first of the
following events:

(i)            ten years from the Date of Grant;

(ii)           the termination of Optionee’s employment with the Company for any
reason other than death or disability; or

(iii)          the expiration of 90 days from the date of death of the Optionee
or the cessation of employment of the Optionee by reason of Disability.

In the event of death of the Optionee, the Option shall be exercisable only by
the person or persons to whom the Optionee’s rights under the Option shall pass
by the Optionee’s will or by the laws of descent and distribution of the state
or county of the Optionee’s domicile at the time of death. Each unvested Option
granted pursuant hereto shall termi­nate upon the Optionee’s termination of
employment for any reason whatsoever, including death or Disability.


--------------------------------------------------------------------------------


7.             Stock. In the case of any stock split, stock divi­dend or like
change in the nature of shares granted by this Agreement, the number of shares
and option price shall be propor­tionately adjusted as set forth in Section 5(m)
of the Plan.

8.             Exercise of Option. Each exercise of this Option shall be by
means of written notice delivered to the Company at its principal executive
office in Seattle, Washington, specifying the number of shares of Common Stock
to be purchased and accompanied by payment in cash, or by certified or cashier’s
check payable to the order of the Company, of the full exercise price for the
Common Stock to be purchased. Alternatively, the Optionee may pay for all or any
portion of the exercise price by delivery of previously acquired shares of
Common Stock with a fair market value equal to or greater than the full exercise
price or by complying with any other payment mechanism which the Plan
Administrator may approve at the time of exercise. The Optionee agrees that he
will also pay to the Company the amount necessary for the Company to satisfy its
withholding obligation imposed by the Internal Revenue Code of 1986, if any.

9.             Holding Period for Incentive Stock Options. In order to obtain
the favorable tax treatment currently provided by Section 422 of the Code, the
shares of Common Stock must be sold, if at all, after a date which is the later
of two (2) years from the date this agreement is entered into or one (1) year
from the date upon which the Options are exercised. The Optionee agrees to
report sales of such shares prior to the above determined date within one (1)
business day after such sale is concluded. Any tax withholding would be due to
the Company at this time.

10.           Optionee Acknowledgments. Optionee acknowledges that he has read
and understands the terms of this Agreement and that:

(a)           The issuance of shares of Common Stock pursuant to the exercise of
this Option, the issuance of any securities with respect to such Common Stock by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization, and any
resale of any such shares of Common Stock, may only be effected in compliance
with applicable state and federal laws and regulations, including the Securities
Act of 1933, as amended (the “Securities Act”);

(b)           By acceptance of the Option, he agrees to defend, indemnify and
hold the Company harmless from and against loss or liability arising from the
transfer of the Option or any Common Stock issued pursuant thereto or any
interest therein in violation of the provisions of the Securities Act or of this
Option Agreement;

(c)           He agrees that prior to any exercise of the Option, he will seek
access to all information relating to the merits and risks of acquiring Common
Stock necessary to make an informed decision;

(d)           He is not entitled to any rights as a share­holder with respect to
any shares of Common Stock issuable here­under until he becomes a shareholder of
record;


--------------------------------------------------------------------------------


(e)           The shares of Common Stock subject hereto may be adjusted in the
event of certain organic changes in the capital structure of the Company or for
any other reason permitted by the Plan; and

(f)            This Agreement does not constitute an employ­ment agreement nor
does it entitle Optionee to any specific employment or to employment for a
period of time, and Optionee’s continued employment, if any, with the Company
shall be at will and is subject to termination in accordance with the Company’s
prevailing policies and any other agreement between Optionee and the Company.

11.           Professional Advice. The acceptance and exercise of the Option and
the sale of Common Stock issued pursuant to exercise of the Option may have
consequences under federal and state tax and securities laws which may vary
depending on the indivi­dual circumstances of the Optionee. Accordingly, the
Optionee acknowledges that he has been advised to consult his personal legal and
tax advisor in connection with this Agreement and his dealings with respect to
the Option or the Common Stock.

12.           Notices. Any notice required or permitted to be made or given
hereunder shall be hand delivered or mailed by certified or registered mail to
the addresses set forth below, or as changed from time to time by written notice
to the other.

Notices shall be deemed received and effective upon the earlier of (i) hand
delivery to the recipient, or (ii) five days after the date of postmark by the
United States Postal Service or its successor.

 

Company:

 

Expeditors International of

 

 

Washington, Inc.

 

 

Attention: Stock Option Administration

 

 

1015 Third Avenue, 12th Floor

 

 

Seattle, Washington 98104

 

 

 

 

 

 

Optionee:

 

 

 

 

 

 

 

 

 

 

 

 

(address)

 

 

 

 

 

 

 

 

 

(address)

 


--------------------------------------------------------------------------------


13.           Agreement Subject to Plan. This Option and this Agreement
evidencing and confirming the same are subject to the terms and conditions set
forth in the Plan and in any amendments to the Plan existing now or in the
future, which terms and condi­tions are incorporated herein by reference. A copy
will be made available upon request. Should any conflict exist between the
provisions of the Plan and those of this Agree­ment, those of the Plan shall
govern and control. This Agreement and the Plan set forth the entire
understanding between the Company and the Optionee with respect to the Option
and shall be construed and enforced under the laws of the State of Washington.

Dated as of the 4th day of May, 2005.

EXPEDITORS INTERNATIONAL

 

 

OF WASHINGTON, INC.

 

OPTIONEE

 

 

 

 

 

 

By

 

 

 

 

 

Chairman and C.E.O.

 

 

 

 


--------------------------------------------------------------------------------